

EXHIBIT 10.1


On January 1, 2005, Harry I. Freund, Chairman of PubliCARD, Inc. (the
“Company”), and Jay S. Goldsmith, Vice Chairman of the Company, resigned their
officer positions with the Company. Mr. Freund and Mr. Goldsmith remain as
Chairman and Vice Chairman of the Board of Directors of the Company,
respectively. From October 1998 through December 2004, Mr. Freund and Mr.
Goldsmith received compensation in respect of their officer positions as
Chairman and Vice Chairman of the Company, respectively. For the year ended
December 31, 2004, annual compensation in such capacity was $150,000 each.
Pursuant to informal arrangements with the Company, effective January 1, 2005,
Mr. Freund and Mr. Goldsmith each began to receive annual compensation at the
rate of $100,000 per year as Chairman and Vice Chairman of the Board of
Directors, respectively, and for providing certain services as described below.
These arrangements have indefinite terms and are terminable at any time by
either party.


Mr. Freund and Mr. Goldsmith provide advice and counsel to the Company on a
variety of strategic and financial matters, including business acquisitions and
divestitures, raising capital and shareholder relations. Mr. Freund and Mr.
Goldsmith do not render any services in connection with the day-to-day
operations of the Company. Services are provided on a less than full time basis,
with the amount of time varying depending on the activities in which the Company
is engaged from time to time. The arrangements with the Company do not provide
for a minimum amount of time to be spent on Company matters by Messrs. Freund
and Goldsmith.


Through September 30, 2000, directors who were not officers of the Company were
paid $2,500 per month for services as directors and, in addition, $750 per day
for each meeting of the board or of shareholders that they attended without
regard to the number of meetings attended each day. Effective October 1, 2000,
the monthly retainer and per diem fees were suspended. Effective May 1, 2005,
the Company reinstituted compensation for non-employee directors, excluding the
Chairman and Vice Chairman of the Board of Directors, at the rate of $2,000 per
month.


On May 17, 2005, the Directors Compensation Committee recommended, and the Board
of Directors approved, the compensation for non-employee directors, including
such amounts received by Mr. Freund and Mr. Goldsmith. 

 
 

--------------------------------------------------------------------------------

 
 